Citation Nr: 0428286	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a 
July 2002 RO decision, which denied service connection for a 
psychiatric disorder, namely major depressive disorder, and 
which denied service connection for residuals of a left knee 
injury.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  

The issue of entitlement to service connection for a 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


FINDING OF FACT

Currently-demonstrated arthritic changes in the left knee, to 
a 20 percent degree, are shown to be attributable to an 
increase in severity of a pre-existing left knee disorder 
during the veteran's period of active military service.




CONCLUSION OF LAW

The veteran's arthritic changes in the left knee, to a 20 
percent degree, are due to injury that was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal concerning the left knee disorder, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

II.  Service Connection for a Left Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

The veteran contends that he has a left knee disability that 
was aggravated during his period of military service from 
August 1971 to December 1975.  At a June 2004 hearing, he 
testified that he initially injured his left knee playing 
football a couple of years prior to entering service.  He 
stated that he completed military boot camp without any 
problems but that he later injured his knee while aboard ship 
when he fell on his knee going down a flight of stairs.  He 
stated that his left knee has continued to bother him from 
that time, despite treatment including physical therapy. 

A review of the service medical records shows that on a 
Report of Medical History, dated in June 1971, for enlistment 
purposes, the veteran indicated that he had had knee 
problems.  The examiner noted that the veteran reported that 
his left knee "jumps out of place" ever since a football 
injury two years previously.  On physical examination, the 
left knee was found to be "stable" and the veteran was 
found to be qualified for enlistment.  

Records dated in March 1973 indicate that the veteran 
complained of left knee swelling and tenderness.  He reported 
a left knee injury six months previously with several 
occurrences of pain since then.  There was full range of 
motion, mild tenderness, no effusion, and no ligamentous 
laxity found.  The impression was resolving traumatic 
fibromyositis.  The veteran returned eight days later 
complaining that his knee was worse.  He stated that it felt 
like there was something in the joint.  There was no locking.  
He was issued crutches for five to seven days.  In April 
1973, he was seen on an orthopedic consult.  Clinical 
findings were negative in terms of effusion, limited range of 
motion, joint line tenderness, ligamentous laxity, and 
crepitus.  X-rays were within normal limits.  The impression 
was doubt internal damage but possible.  The examiner 
recommended physical therapy.  

On a Report of Medical History, dated in December 1975, for 
separation purposes, the veteran indicated that he had had 
knee problems.  In particular, he stated that he presently 
had a "bad knee, lockes [sic] at times."  On physical 
examination, it was noted that the veteran had a history of 
left knee problems and had been evaluated by orthopedics.  

The veteran underwent a VA orthopedic examination in June 
2002, in connection with his claim for service connection.  
He related a significant high school football injury with his 
left knee and further problems during service involving pain, 
difficulties in bending and squatting, and buckling of his 
knee.  He related that he was told 10 years prior by his 
private doctor that he had an anterior cruciate ligament 
(ACL) tear of his left knee.  He indicated that since this 
time he has lived with his knee condition but that it became 
intermittently sore and gave out if he was not very careful 
when doing things such as turning suddenly.  He indicated 
that he could not squat.  Following examination of the left 
knee, the examiner stated that the veteran continued to have 
mild to moderate symptomatology that contributed to moderate 
functional instability of the left knee.  An X-ray of the 
knee appeared to show some mild narrowing of the lateral 
articular cartilage space on weightbearing.  The examiner 
concluded that the veteran had some arthritic changes in his 
knee related to a lifelong history of some recurrent shifting 
of his knee due to the ACL insufficiency.  The examiner 
opined that the veteran had an "aggravation factor of being 
in the service or being on shifts where he aggravated the 
underlying ligament problem . . . the aggravation we gave him 
probably an increase approximately 20 % of his total 
impairment that he has of his knee at the present time."  

Additional records in the file include private medical 
records from the veteran's personal physician, and records 
from the Social Security Administration (SSA), all dated from 
1987.  These records show, in part, that the veteran 
complained of left knee pain beginning in 1989.  On a 
September 1989 record from Gordon Boone, M.D., the veteran 
was diagnosed with left knee strain.  Records from the SSA 
indicate that the veteran was awarded disability benefits in 
October 2002, in part due to osteoarthritis and related 
disorders.  Records underpinning this determination include a 
report dated in December 2001 by William Tidmore, M.D., in 
which it was noted that the veteran had a known town ACL of 
the left knee.  On physical examination, Dr. Tidmore noted a 
positive anterior drawer sign on the left knee.  The 
impressions included ACL injury.  

The Board has considered the veteran's contentions as well as 
his medical history.  The Board notes that the evidence is 
rather scant in terms of complaints, clinical findings, and 
diagnosis of a left knee disorder.  Notably the service 
medical records indicate that the veteran had a pre-existing 
knee problem that was stable on enlistment.  During service, 
he was treated for left knee complaints, but the diagnosis 
was vague, given the lack of clinical findings.  In any case, 
there were diagnoses of resolving traumatic fibromyositis and 
possible internal damage.  

Post-service records also do not lend great clarity to the 
issue of whether a current left knee disorder is attributable 
to an injury that had pre-existed service and was aggravated 
therein.  There are, in fact, no post-service medical records 
in the claims file dated before 1987.  In any case, a June 
2002 VA examiner reviewed the claims file, including the 
veteran's service medical records.  After considering the 
existing medical evidence and in conjunction with the 
veteran's report of medical history, he proffered an opinion 
bearing on the issue of whether the veteran's current left 
knee disorder is related to aggravation of a pre-existing 
left knee condition during service.  

Based on the medical evidence and contentions of the veteran, 
the Board finds that there is convincing evidence to show 
that the veteran currently has arthritic changes in the left 
knee due to injury that was aggravated by service.  It 
appears difficult, if not impossible from a medical 
standpoint, to discern whether and to what degree any current 
left knee disability is attributable to an aggravation of a 
condition that pre-existed service and/or to the incurrence 
of left knee injury during service.  In any case, the VA 
examiner in June 2002 estimated that 20 percent of the 
veteran's current total impairment of the left knee is 
attributable to an aggravation during service.  The etiologic 
conclusion drawn by the VA examiner is not refuted by other 
competent medical opinions of record; in fact, there is no 
other medical opinion of record probative of the aggravation 
issue presented in this appeal.  

Accordingly, and resolving any doubt in the veteran's favor, 
the Board concludes that the evidence demonstrates that the 
veteran's current arthritic changes in the left knee, to a 20 
percent degree, are attributable to an increase in severity 
of a pre-existing left knee condition during active service.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for aggravation of a left knee disorder, 
to the degree of 20 percent, is granted.




REMAND

Remand is warranted with regard to the issue of entitlement 
to service connection for a psychiatric disorder, claimed as 
depression, to ensure that all pertinent medical evidence is 
associated with the claims file and to obtain a contemporary 
medical opinion as to the etiology of the disability at 
issue.

The veteran maintains that he currently has a psychiatric 
disorder, namely depression, which is traceable to his period 
of military service.  At a hearing in 
June 2004, he testified that he had periods of anxiety and 
sadness at times during service, which he claimed continued 
after his discharge.  He indicated that he did not seek 
medical treatment for these episodes until maybe 10 years 
later, when his private doctor, Dr. Gordon Boone, prescribed 
medication for anxiety and depression.  He indicated that he 
did not see a psychiatrist until perhaps the latter part of 
2000.  

A review of the file indicates that during service, in 
November 1973, the veteran was seen with complaints of being 
nervous and agitated and on the verge of a nervous breakdown.  
It was noted that he was preparing for a six-month 
deployment.  He was further evaluated and diagnosed with 
situational reaction, resolving.  At the time of his 
separation physical examination in December 1975, the veteran 
indicated on a medical history report that he had depression 
or excessive worry and nervous trouble.  On examination, no 
active problems in that regard were identified.  

Post-service medical records show, in part, that the veteran 
was hospitalized in January 2001 due to increasing stress 
from work-related problems, depression, and anxiety.  It was 
noted that he was having problems with his supervisor with 
whom he had worked for 18 years.  The final diagnosis was 
major depression.  He thereafter continued to receive 
psychotherapy for major depressive disorder.  

The veteran underwent a VA psychiatric examination in June 
2002, in connection with his current claim.  The diagnoses 
were major depressive disorder (recurrent and severe) without 
psychotic features, and panic disorder with agoraphobia.  The 
examiner recognized that the veteran had a history in the 
service of "emotional turmoil" and noted his anxiety and 
depressive symptoms after a work-related incident in the 
latter part of 2000.  The examiner remarked that although the 
"precipitating incidences" of his depressive episodes were 
different, the veteran "probably was vulnerable to having 
another depressive episode given that he had had one 
previously."  

Subsequent to the VA examination, the RO received additional 
pertinent medical records from the Social Security 
Administration and the veteran's private physician, Dr. 
Gordon Boone, dated beginning in 1987.  These records show 
that the veteran was diagnosed with and prescribed medication 
for various disorders to include anxiety or panic attacks, 
generalized anxiety disorder, and depression.  The veteran 
was awarded Social Security disability benefits based on a 
secondary diagnosis of affective or mood disorders.  Records 
underpinning this decision included medical reports of a 
diagnosis of major depressive disorder.  

Given the veteran's testimony and the vague etiological 
comments from a VA examiner who did not have the benefit of 
review of additional pertinent medical records received after 
the VA examination, another psychiatric examination based on 
a complete and independent review of the relevant in-service 
and post-service medical history is necessary to determine 
the nature and etiology of the veteran's mental disability.  
Prior to the examination, the RO should also attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for mental complaints.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.  

2.  The RO should arrange for the veteran 
to undergo a psychiatric VA examination 
in order to determine the  current nature 
and etiology of all psychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail in the 
examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  The examiner should 
identify all existing psychiatric 
disorders, based upon the examination 
results and the review of the claims 
file.  The examiner's attention is drawn 
to the veteran's claim of having ongoing 
mental disability ever since the in-
service notation of nervousness and 
agitation.  Additionally the examiner 
should consider the veteran's post-
service treatment for complaints of 
anxiety, panic attacks, and depression, 
dated from at least March 1987.  The 
examiner should furnish an opinion as to 
whether it is more likely than not or 
less likely than not that a currently 
diagnosed psychiatric disability is 
etiologically related to the veteran's 
period of active service from August 1971 
to December 1975.  The rationale for all 
opinions offered should be provided.

3.  The RO should otherwise review the 
claims file and ensure that any 
additional notice and development 
indicated by the record is accomplished, 
consistent with the VCAA and its 
implementing regulations.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of service connection for a 
psychiatric disorder, claimed as 
depression, based on a review of the 
entire evidentiary record..  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



